DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-6, 8, 12-13, 15-20, 23-24, 26 and 29-34 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1 is the inclusion of a coolant diverter system comprising a valve configured in a second valve orientation to fluidly couple the coolant inlet opening to the driveline retarder outlet opening and the bypass passage, the driveline retarder remaining operation to provide braking when the valve is configured in the second valve orientation; and a valve controller configured to receive operation data regarding the driveline retarder, the operation data indicating a braking event and a temperature of the driveline retarder being below a predetermined temperature threshold, the valve controller configured to place the valve in the second valve orientation in response to the braking event and the temperature of the driveline retarder being below a predetermined temperature threshold. The primary reason for the allowance of claim 26 is the inclusion of a valve configured in a second valve orientation to fluidly couple the coolant inlet opening to the driveline retarder outlet opening and the bypass passage, the driveline retarder remaining operational to provide braking when the valve is configured in the second valve orientation; and a valve controller configured to receive operation data regarding the driveline retarder, the operation data indicating a braking event and a temperature of the driveline retarder being below a predetermined temperature threshold, the valve controller configured .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747